Title: Editorial Note: Locating the Federal District
From: 
To: 


    Locating the Federal DistrictEditorial Note
    The two great questions of funding the debt and fixing the seat of government … were always considered by me as questions of the most delicate and interesting nature which could possibly be drawn into discussion. They were more in danger of having convulsed the government itself than any other points.
—Washington to La Luzerne, 10 Aug. 1790
In the fall of 1790 competition for the Federal District—the second of three stages in the delicate task of providing a permanent location for the seat of government—stirred enterprizing citizens to activity  along the entire stretch of the Potomac comprehended in the terms of the Residence Act. From Carrollsburg on the Eastern Branch to Williamsport at the mouth of the Conococheague, merchants, speculators, and landowners manifested an eager desire to serve the public interest and themselves by urging the selection of a site on or adjacent to their own holdings. As many others did during the first stage—for example, Robert Morris, who had hoped the capital would be fixed at Philadelphia, the center of his far-flung business enterprises, and William Maclay, who was ready to give up half of his acreage at Harrisburg  for a like motive—Maryland and Virginia landowners now displayed on a smaller scale the same kind of competition that had characterized the long struggle in Congress among conflicting sectional, local, and individual interests. Once the Federal District became fixed somewhere between the Eastern Branch and the Conococheague, a third and similar contest would ensue among those who dreamed of fortunes to be made from lands owned or bought on speculation at the site where the Federal City would be located and its public buildings erected. The decision as to choice of sites in these last two stages lay with the President. It was therefore to be expected that, under age-old promptings of cupidity, interested individuals would try to penetrate the profound secrecy with which he shrouded his preferences.
I
Washington, long experienced in land negotiations and reserved even with members of his official family, deepened the fog of secrecy by his tour up the Potomac. It has been assumed that the object of this journey, extending from his departure on the 12th of October to his return to Mount Vernon on the 24th, was to make an “examination of what was being done in the improvement of the Potomac by the company he had organized and headed.” Washington was indeed deeply interested in the operations of the Potomac Company. But even an ostensible tour of inspection of the works could scarcely have been undertaken at this particular juncture without creating the public impression that its real object was to enable the President to weigh the advantages and disadvantages of all possible sites within the allowable limits of the law. Secrecy as to the ultimate decision was indispensable and disinterested impartiality was what the public expected of Washington. But there is reason to suppose that he deliberately assumed the posture of one engaged in making a considered appraisal of all permissible sites. Even before the President left New York, James Madison—who was also personally interested in the improvement of the upper Potomac—advised that he “inform himself of the several rival positions; leaving among them inducements to bid against each other in offers of land or money.” This is precisely the strategy that Washington later employed with respect to the rivalry between the landowners of Georgetown and Carrollsburg, first to excite competition for the prize of the Federal City and then to combine their interests with that of the public, “lest in contending for the shadow they might loose the substance.” It was also the strategy that he followed on the journey that took him exactly to the upper limit set by law. This calculated expedition did in fact produce excited speculation that the Federal District might be placed some distance above Georgetown, the most powerful contender for the prize.
It is not surprising that this should have been so. Revolutionary experience,  particularly in Virginia, had already demonstrated the vulnerability of tidewater cities. Several state capitals had been moved or were about to be moved inland at least to the head of navigation. Thus in the public mind it was by no means a foregone conclusion that the national capital would be fixed at or below that indefinite area commonly known as the fall line. Manasseh Cutler in 1788 had dreamed that the Federal City might eventually be erected on the banks of the Scioto, but this was the talk of a land speculator. Fisher Ames in the debates of 1789 had declared that he would vote for placing it at Pittsburgh if that proved to be in the national interest, but this was merely thrown out in opposition to the Virginia effort to cloak the Potomac site under an appeal to general principles, or what Madison called “luminous truths.” During this struggle, in which hidden political coalitions were formed and dissolved and at times exposed in the debates, an “abundance of petitions” from towns far inland such as Carlisle, Lancaster, York, and Reading had been received. The peripatetic experience of Congress during the Revolution had also prepared the public for a location away from tidewater.
But two salient facts, one obvious to all and the other hidden in the murk of political maneuvering, made such a location seem realistic, just, and indeed necessary for the preservation of the expanding union. The first of these was the spectacular trans-Allegheny migration of the preceding five years, an extraordinary movement of people and goods into a region of great fertility and promise. Washington was by no means the only Virginian who saw the Potomac as the best means of tapping the immense resources of the western settlements and connecting them with the seaboard states. But his considerable investment in lands in the upper valley of the Ohio and his awakening interest in commerce in the post-war years made him the most powerful and one of the most zealous advocates of a waterway connection with that region. For the same reason he could not be a disinterested observer of the efforts of James Madison, Henry Lee, and others in 1789 to bring the Federal District to the Potomac. He did in fact lend the immense weight of his influence to theirs more directly than has been supposed.  In the midst of those critical debates Robert Morris had a long talk “with a great Personage,” who could only have been the President. At that time, Morris wrote confidently to his wife, the “Grand question for the permanent Residence seems to the Public Eye as if it were fixed on the Susquehanna, but it has yet to go through much Agitation and I still think as before.” The great personage was very cautious in expressing himself but, Morris added, “he is much dissatisfied with what is doing in this business and I think not a little Angry at my Agency in it.” Washington’s anger, pointed enough to be felt, was understandable. For what Madison described later to the President as “the Southern project of an arrangement with Pennsylvania” had been defeated by Morris through a coalition with New Englanders looking toward the location of the Federal District near Trenton. From that time forward Virginians, though well aware that a Potomac site could not be achieved without acquiescence on the part of Pennsylvania, were cautious and skeptical in dealing with the great merchant. Even in 1790 when the coalition with Pennsylvania was revived and resulted in the award of the temporary residence to Philadelphia, the urgency and determination of Washington, Jefferson, and Madison to establish the Potomac location beyond recall reflected their fear that Morris and “the Philadelphia interest” would ultimately nullify the compromise. It was pointed out in the debates that a future Congress might repeal the law and Fisher Ames declared that, while the Pennsylvanians abhorred the bargain with the Virginians, they were “pretty sure of preventing the future removal to the Potomac.” In this distrust of Morris and the Philadelphia influence may be found a key to the second and less obvious factor entering into the location of the Federal District.
For after Madison had thwarted Morris in the first session by amending the bill so as to throw it back into the Senate, Virginia strategy proceeded on the assumption that the understanding with Pennsylvania would be revived in the next session but could not be trusted and that, if Virginia and the states farther south stood firm, any move for a location to the eastward of the Susquehanna could be defeated. Several weeks after the end of the session Madison reported to Washington Morris’ overture for a revival of the Pennsylvania-Virginia alliance:
I reminded him of the conduct of his state, and intimated that the question would probably sleep for some time in consequence of it. His answer implied that Congress must not continue at N. York, and that if he should be freed from his engagements with the Eastern States … he should renounce all confidence in that quarter, and speak seriously to the Southern states. I told him they must be spoken to very seriously after what had passed, if Pennsylvania expected them to listen to her; that indeed there was probably an end to further intercourse on the subject. He signified that if he should speak it would be in earnest.

Madison was certain that this would be done only after Morris had attempted to win over New York and the New England states by holding out Philadelphia and the Potomac as the alternative. The response of New England and New York would be to delay by threatening the South with Trenton, Germantown, or the Susquehanna. That threat, he believed, would be carried into execution rather than “suffer an arrangement to take place between Pennsylvania and the Southern States.” The candid and accurate forecast of Morris’ strategy in the next session could not have diminished Washington’s earlier displeasure.
Such were the prospects from the northward just a fortnight before Virginia ceded an area ten miles square for the Federal District. Hidden in the terms of this timely legislation were hints of a strategy that looked to western Pennsylvania for allies whose regional interests would bind them to a Potomac location with ties more dependable than the sectional intrigues of Robert Morris had proved to be. These terms bear a remarkable resemblance to the resolution offered by Thomas Scott of western Pennsylvania that had opened the debates of 1789. That resolution had declared that “a permanent residence ought to be fixed for the General Government of the United States at some convenient place, as near the center of wealth, population, and extent of territory, as may be consistent with convenience to the navigation of the Atlantic Ocean, and having due regard to the particular situation of the Western country.” A few days later, Richard Bland Lee had moved in behalf of the Virginians his resolution of general principles which ended with this passage: “That a place as nearly central as a convenient water communication with the Atlantic Ocean, and an easy access to the Western Territory will permit, ought to be selected and established as the permanent seat of the Government of the United States.” This appeal to general principles, as opponents were quick to discern, seemed to point to the westward if not to a particular location. Would such opponents argue, Lee replied, “that our Western brethren are to be disregarded?”
Roger Sherman and others observed that the Lee resolution was essentially the same as that introduced earlier by Scott. Both resolutions had emphasized the fact that the growing West should be reckoned among the factors affecting a position of centrality for the capital and no member of Congress had argued to the contrary. John Vining of Delaware, acknowledging his participation in the Virginia-Pennsylvania alliance, had made this attention to the westerners his central argument for a Potomac site:
I wish the seat of Government to be fixed there, because I think the interest, the honor, and the greatness of this country require it. I  look on it as the centre from which those streams are to flow that are to animate and invigorate the body politic. From thence, it appears to me, the rays of Government will most naturally diverge to the extremities of the Union. I declare that I look on the Western Territory in an awful and striking point of view. To that region the unpolished sons of earth are flowing from all quarters. Men, to whom the protection of the laws, and the controlling force of the Government, are equally necessary.
Apparently there were some even in the environs of Philadelphia who might be trusted to maintain a bargain when the promise of the West was invoked.
It was therefore natural that the Virginia act of cession, coming hard on the heels of the bitter contest in Congress and the distrust engendered by Morris, should have held up to view a western appeal against which none had argued in the debates. The preamble of the act declared that the benefits of government would be best diffused and its operations more prompt and certain by placing it in “such a situation … as will be most central and convenient to the citizens of the United States at large, having regard as well to population, extent of territory, and a free navigation to the Atlantic ocean, through the Chesepeake bay, as to the most direct and ready communication with our fellow-citizens in the western frontier.” It further pointed out that a situation combining all of these considerations and advantages was to be found “on the banks of the river Patowmack, above tide water, in a country rich and fertile in soil, healthy and salubrious in climate, and abounding in all the necessaries and conveniences of life, where in a location of ten miles square, if the wisdom of Congress shall so direct, the states of Pennsylvania, Maryland and Virginia may participate in such location.” The indication of a site above tidewater obviously ruled out Georgetown as a location for the Federal District. But Congress in its wisdom might not scrutinize this restrictive phrase with due regard for its literal meaning. Hence the point was reiterated with unmistakable emphasis. Pennsylvania, Maryland, and Virginia were not merely to enjoy the general diffusion of benefits resulting from a Potomac location. They were actually to participate in a “location of ten miles square.” Legislative intent could not have been expressed with greater precision. The carefully chosen language pointed to a single spot on the map.
This explicit phraseology was not accidental. Neither was the glowing tribute to the salubrious climate and the fertile soil. Both came from the pen of Henry Lee, who was allied with James Madison in a speculative venture on the upper Potomac. No one could have been more aware of their interest than the President himself. In 1788 Lee had bought 500 acres at the Great Falls and had invited Madison to join him. Madison, well aware of Lee’s fervor in pursuing such objects, sought Washington’s advice. The response came immediately and with an optimism matching even that of Lee. If the navigation of the river were fully improved, Washington wrote, all sorts of manufactories would make the place exceedingly valuable; even if the canal improvements  from thence to tidewater were not carried out, a town would emerge and the lots would be of great value; and—he added in confidence—the difficulties of canal construction below the Great Falls made the completion of that stretch dubious if not insurmountable. Beyond this, the prospect that this spot would become the funnel through which would pour the commerce from the Shenandoah, from western Maryland and Pennsylvania, and from the waters of the Ohio would open “a field almost too extensive for imagination; and … induce the Merchants of Alexandria, George Town and perhaps other places to establish their advanced posts at the Falls to catch the produce on its passage.”
This appraisal, sanguine beyond expectation, had given a spur to imaginations already at full gallop. Without telling Lee that he had consulted Washington, Madison met him in Alexandria and the two men quickly came to an understanding. Each of them would take two of the eight shares of the £4,000 venture; they would sell the remainder in Europe in order to raise capital for warehouses and other improvements; and Lee, who already knew Washington’s views, would procure a testimonial from him to be sent to Jefferson in Paris. No greater cachet of respectability was obtainable, and Washington promptly gave it. His letter, while avoiding mention of the partners and their aims, actually enlarged upon the radiant vision he had already shared with Madison. Meanwhile, Madison had prepared for European capitalists a prospectus that echoed Washington’s glowing words. Besides being such a site for manufactures as could scarcely be imagined, he pointed out, this would become the center for an extensive commerce with the fertile country of the Ohio if not of the lakes beyond. The navigation above was already open, while that below the Great Falls was “not likely to be opened for some time, and on account of its peculiar difficulties, perhaps a long time.” If, therefore, proper measures were promptly taken, this site would “have the habit of Commerce in its favour and might be continued as the Entrepôt from causes not otherwise entirely equal to the effect.” The undefined measures and the vague allusion to other causes may have referred to nothing more than the inertia of habit and when Lee, forwarding this prospectus and other papers to Jefferson, remarked that “the easy intercourse which this channel of communication affords between the atlantic, and our growing  settlements in the West, will cement the union,” he may have had in mind only the bonds of commerce.
But the arguments in Congress that had taken the claims of the western settlements into account had also stressed the unifying effect that a central location for the capital would have. Such arguments for the Potomac had coincided in every respect save one with the promotional appeal that Lee and Madison made to Jefferson in the spring of 1789. That exception—the security enjoyed by a location above tidewater against an enemy attack by sea—was added to stern admonitions given to Madison as soon as news reached the upper Potomac that the question of the permanent seat had arisen. At the time he heard this alarming news, magnified by the threat that the capital might be located on the Susquehanna, Lee was in the Shenandoah valley. He opened his long letter to Madison with a sanguine account of the commerce on the Potomac from Fort Cumberland to their favored site at the Great Falls. The idea of connecting the seaboard with the western settlements, he wrote, had seized the minds of all orders. Men of substance no longer feared that the land of their choice beyond the Alleghenies was severed by nature from the land of their birth. “The discovery recently and universally received,” Lee declared, “that the east and the west may and ought to continue members of the same government has done away this bar to emigration, and men respectable in character, family and fortune begin to leave us in every quarter. They go now with the persuasion that we shall continue long to be one people and that the Potomack will strengthen our connexion by the easy exchange it affords of those things mutually wanted. But I believe their reasoning on this subject presumes that the national policy will lend its aid to the accomplishment of this happy event. They consider the fixture of the imperial city on the Potomac as indubitable. Suggestions to the contrary fill every mind with passions indicative of disagreeable consequences to our peace and harmony.”
Lee’s hint of the possibility of disunion, a threat voiced so often from so many quarters during the debates in Congress and in the public press over the selection of the permanent seat, testified to the strength of the passions this issue had aroused. From the glowing prospects for their site at the Great Falls, Lee now turned to the foreboding consequences of a premature, uninformed, and mistaken choice—that is, a choice falling elsewhere than on the Potomac. His fears mounting as  he wrote, he concluded in language unusually blunt to be addressed to so astute and informed a representative as Madison. Lee could not predict what would be the result if the imperial city were not located on the Potomac:
Perhaps the moderation peculiar to American character would soon get the better of early disgust. But in the present unsettled state of the fœderal government danger is to be apprehended from a discussion of the question concerning the permanent seat. Better would it be in my mind to wait a little longer, let the influence and good of the new constitution be felt among the people, and let the edge of opposition be blunted. No injury can result from delay and much mischief may be done by precipitation. Indeed the public mind ought to be gradually prepared for the event and if possible should go hand in hand with the measure, otherwise discontent and great discontent will ensue, decide as you may.
It is not conceivable to you at a distance, how the inhabitants of the So. Potomac country feel on this subject. I am told their brethren on the north side are if possible more impressed with hopes and fears. Together they form a most respectable body and I really believe are the most wealthy set of husbandmen in proportion to the extent of country within these States. They inhabit a region as delightful and as fertile as bounteous heaven ever gave to man. They enjoy the highest health and are hardy in war and industrious in peace. My thoughts have taken this turn on hearing yesterday that Mr. White was summoned to Congress from a presumption the seat of Government would be fixed. If precipitation or evident trick should be connected with the decision, clamor and mischief will proportionately increase. Carlisle is the most suitable spot in Pennsylvania for the interest of Potomac, if hard necessity should force you to fix in that state.
How happens it that your house should determine to rise on the 22, much important business, essential indeed, not done, and yet this question so full of thorns, so inopportunely introduced, many gentlemen from the south too absent and the union not completed. What will No. Carolina say, the very moment she is about to unite, a matter of the highest consequence is unseasonably determined, for if you rise agreeable to your vote, the decision must be not only unseasonable but puerile.—Already has the hopes of some of the best friends to government abated. Pray be careful how you add to the causes of disgust.
Lee’s fears must have been multiplied in conversations with another veteran officer, General Adam Stephen, whom he encountered during the visit of the Lees to the Berkeley springs beyond the Blue Ridge. For four days later, writing from the same place, Stephen restated Lee’s arguments in even blunter language and added to this the argument against a tidewater location, mixed with an unconcealed animus against New Englanders. He, too, thought Scott’s resolution premature:

The Western country is daily moving into greater importance, and many members of Congress are not sensible of its Consequences to the United States. Perhaps until they now met, they never had occasion to bestow a thought upon it. Proper attention to that country is Absolutely Necessary. In time it will give law to America. … The Middle States could do better without the Territory to the East of Hudson River, than without the friendship and intimate Coalition with the Inhabitants of the Trans-appalachan Country. … In the Cities, and on Tidewater, Commerce, Agriculture, Speculation, pleasure and dissipation Seem to engross the Minds of the People. The Strength and Vigour of the United States lie in the Mountains and to the Westward. Our Coasts are as liable to be insulted and Ravaged as those of the Spaniards were less than a Century ago. … For that Reason the Seat of Government … is not Safe on Tide Water. … If a place that is nearly Central and convenient as can be expected to the Back country is pitched upon, the people have reason to be pleased. In the discussion of this affair we shall discover whether our Confederacy is well or ill combined. It is my Wish that the matter may be postponed to a future day, perhaps till after the next Election, when men will be better acquainted with the General Interests of the rising empire.
The deep-seated sectional bias and the strong hints of disunion voiced by this veteran of frontier and revolutionary battles—one whom Lee must have had in mind when he alluded to those husbandmen who were hardy in war and industrious in peace—revealed in unmistakable terms the feelings of one on the Virginia side of the Potomac. If, as Lee indicated, the brethren on the northern bank entertained even greater hopes and fears, the passions of inhabitants on the upper Potomac ran very deep indeed on this important matter.
But James Madison had no need of such counsels of delay and inaction. He was as greatly alarmed and as apprehensive of the fateful consequences of a premature decision as were his two military friends. He had, in fact, saved the day by adroit parliamentary tactics, thus gaining a brief breathing spell. But the issue would not wait. The time had now come to devise strategy for the next session of Congress against Robert Morris’ declared determination to take up immediately on its convening “the Bill only postponed.” Lee’s warning, unnecessary as it was, nevertheless provided an opening for a response that produced an abrupt abandonment of his pleas for postponement. Every circumstance during the altercations in Congress, Madison replied, betrayed “the antipathy of the Eastern people to a south-western position” for the capital:

It can no longer be doubted in my opinion that they view the country beyond the mountains with an eye that will every day see fresh objections against carrying the Government into its neighborhood. I am not able to suppress my apprehensions that some begin already to speculate on the event of seperation of that part of the Union, and if measures be taken on that supposition, they will soon and of themselves realize it. Add to these unfavorable ideas that the presumptive successor to the presiding magistrate has been brought to a vote and an explanation which will render his administration an ominous period for the Potomac. If a proper decision of the question be attainable, it must be under the auspices of the present Chief Magistrate and by some arrangement with Pennsylvania. … I am extremely alarmed for the Western country. I have within a few days seen fresh and striking proofs of its ticklish situation. Mr. Brown thinks that the Susquehanna would for the present satisfy them on the subject of the seat of government, and in his own judgment prefers it to delay. There are others even from Virginia who could with difficulty be prevailed on to contend for the Potomac, with so little chance of success and against the danger of plans which would be fatal to the harmony, if not to the existence of the union. Several of the more Southern members, tho attached to the object of Virginia, do not view the rival of it precisely with her eyes. I make these remarks for yourself alone, and to prepare you for a disappointment, which I hold to be very possible, but which I shall certainly be among the last to concur in.
Henry Lee received this alarming communication just as he was about to attend the legislature as a member of the House of Delegates. In the light of Madison’s forecast of the political realities, he instantly abandoned his impassioned arguments for postponing the issue. One could scarcely call for delay while facing an enemy who had already opened the engagement and who, Madison insinuated in a letter less calculated to prepare Lee for disappointment than to spur him to action, was about to triumph. If such a staunch Virginia Congressman as John Brown of Kentucky would rather see the capital on the Susquehanna than to have the decision postponed, it was obvious that prompt and decisive measures were needed.
The immediate result of Madison’s revelations and Lee’s newly aroused fears was the passage of the Virginia act of cession. Now leading the advance instead of holding back, Lee introduced the bill soon after the legislature met. It was referred to a committee of which he was chairman and he reported it the next day. Though there was “considerable opposition from the South side of James river” and from some of the Anti-Federalists, the bill passed without amendment. A week later—the week during which Jefferson arrived in Richmond from France, perhaps soon after Lee received his letter with its discouraging  news that not even the weight of Washington’s name could raise capital in Europe for Potomac improvements—the General Assembly added a more substantial inducement for the choice of a Potomac site by pledging $120,000 for public buildings in the Federal District and by inviting Maryland to make a like contribution of at least three-fifths of this amount. The sense of urgency behind both measures is revealed in the directive to Governor Randolph to transmit this resolution to the General Assembly of Maryland “without Delay.” John Dawson, who had kept in touch with Madison during the proceedings both in New York and in Richmond, gloomily expressed the fear that the money would never be demanded. The disappointment which Madison had predicted might yet become a reality. But Henry Lee, the most zealous advocate of an up-river location, had exerted himself promptly, vigorously, and with as substantial a bulwark against such an eventuality as could be devised.
The ultimate decision, so Lee’s statute declared, lay in the wisdom of Congress. But Madison was closer to reality when he said that a proper decision would have to be made “under the auspices of the present Chief Magistrate.” Thus, while spurring Lee on to achieve legislative aids and inducements, Madison at the same time employed a very different kind of strategy with the President. This took the form of a letter recounting his conversations with Robert Morris, the general tenor of which could only have heightened Washington’s earlier displeasure over the intrigues of the Senator from Pennsylvania. In this calculated brief it would have been presumptuous to include such a preparation for disappointment as Madison had given Henry Lee. But it was necessary to impress upon the President the fact that Morris was disappointed over his recent defeat, that he was determined to “call up the postponed Bill as soon as Congress should be reassembled,” and that, despite his professed desire to keep alive “the Southern project of an arrangement with Pennsylvania,” he was not worthy of Virginia confidence. Such a warning was as far as a prudent adviser dared go in approaching the indispensable source of a proper decision. But, coming so soon after Madison had won a narrow victory by parliamentary tactics, this warning was made all the more forceful by his open hint that in the coming session such a defense might be the only reliance against Morris’ determination:
I observed to him [Madison wrote] that if it were desirable to have the matter revived we could not wish to have it in a form more likely to defeat itself. It was unparliamentary, and highly inconvenient; and would therefore be opposed by all candid friends to his object, as an improper precedent, as well as by those who were opposed to the object itself: And if he should succeed in the Senate,  the irregularity of the proceeding would justify the other House in withholding the signature of its Speaker, so that the Bill could never go up to the President. He acknowledged that the Bill could not be got through unless it had a majority of both Houses on its merits. Why then, I asked, not take it up anew? He said he meant to bring the gentlemen who had postponed the bill to the point, acknowledged that he distrusted them, but held his engagements binding on him, until this final experiment should be made on the respect they meant to pay to theirs.
Coupled with Madison’s astute prediction of the strategy of the opposition and his assumption that a Potomac site could not be assured without the cooperation of Pennsylvania, this confident assertion that the “final experiment” between Morris and the northeastern states could easily be defeated on parliamentary grounds is scarcely convincing. Had the confidence been well-founded, there would have been no need to mention the matter, much less to describe this strategy of defense in such explicit terms. The real meaning could not have been lost on the President. Champions of a Potomac site in the House of Representatives would need a much safer defense in the coming session than the parliamentary device of having the Speaker withhold his signature.
But what Madison did not say reveals far more than his actual words. He left the President with the impression that Senator Grayson and others had confirmed his account of Morris’ threat. This was true, but the statement withheld all else in Grayson’s report. After conversing with Morris and others, Grayson had said that the conduct of the Pennsylvania delegation was much reprobated in Philadelphia; that “the real sentiments of Morris & Co.” were as favorable to Virginia as could be wished; that the Pennsylvanians feared their own weakness, counted on the loss of three votes from South Carolina with certainty, and were doubtful of others; that Thomas Scott thought the Pennsylvania delegation was so irritated as to be willing to “go unconditionally to Potowmack by way of spiting N. York”; and that Thomas McKean, Benjamin Rush, and other leading Philadelphians thought that the Potomac was “a marvelous proper place,” required by the good of the union. Grayson had concluded: “our contest about the Potowmack has been of infinite consequence; she is gaining friends daily, by being brought into view; and I agree with you that we played a great game and staked nothing. I would now (though never before) bet her against the field.” He thought that the proper strategy for Virginia would be to “play the Precieux, and hold out the idea of nolo episcopari—but in such a manner as not to discourage advances. Our great danger is in stirring the subject, and frightening the Yankees into measures which (if left to themselves) they abhor: when we strike it should be in full conviction of success.”
But Madison had no intention of adopting such a strategy of confidence and coquetry. He therefore concealed Grayson’s optimistic report, conveying to Washington only Morris’ threat. By such suppression of the overly confident opinion and by giving warning of Morris’  intentions, Madison clearly intended to prompt the President to let his influence be felt in the next session. But his real fear came from the West, not from Robert Morris. He revealed to Lee, but not to Washington, that he was “extremely alarmed for the Western country.” He had full reason to know how restive John Brown and the Kentuckians were over such matters as the closed navigation of the Mississippi, the inadequacy of federal measures for frontier defense, and the long pending question of Kentucky’s admission to the union. In western eyes, these problems were now becoming intolerable. If Brown pressed for an early settlement of the residence question and preferred the Susquehanna to further delay, hope for the Potomac might well vanish forever. Thus the issue of the location of the permanent capital attached itself to the grave threat of western separation, just as it had for so long become enmeshed in almost all major questions. In Madison’s alarm over the situation in the West, therefore, may be found the origins of his rejection of counsels of delay and stratagems of expediency. By frightening Lee, by subtly forewarning Washington, by preventing defeat through adroit parliamentary maneuvering in 1789, and by boldly planning for the contest of 1790 in an acute understanding of the requirements for victory, Madison became the foremost strategist in the organized campaign that ultimately placed the capital on the Potomac.
When the issue was joined in the summer of 1790, the uneasy alliance between Virginia and Pennsylvania held firm under the compromise that was initiated by Hamilton, made possible by Jefferson’s good offices, and carried through with Madison’s influence and the crucial switch of four Virginia and Maryland Congressmen from opposition to support of the assumption bill. Robert Morris, busy at his intrigues, was prudently absent when Pierce Butler introduced a new bill, had it referred to a committee composed with a single exception of southern Senators, and promptly brought in a report recommending that the permanent seat be located “on the eastern or northeastern bank of the Potomac.” In the Senate debates on the 28th of June the range of choices on the Potomac was defined for the first time as lying “between the Eastern branch and the Connocochegue.” Three days later Oliver Ellsworth moved that these words be deleted and that “within thirty miles of Hancock Town” be substituted. In this amendment—which failed like all others, save one permitting the President to borrow up to $100,000 for the erection of public buildings—one catches a glimpse of the spot to which Henry Lee’s carefully chosen language in the Virginia act of cession clearly pointed. In the House, Richard Bland Lee, opposing Roger Sherman’s motion to strike out the Potomac location and substitute Baltimore, declared that that city was as far southward “as the place proposed, besides being exposed by its frontier position on the sea.” This, too, called attention to a precise location well  above the tidewater vicinity of Georgetown. Moreover, Lee declared, “we are not confined … to a particular spot on the Potomac; we may fix it on a spot as far north as the gentleman from Connecticut wishes.” Lee then “referred to a map of the Potomac and the adjacent country which lay on the table, and which had been sent from the Executive of the State of Virginia.”
This map cannot be identified and probably is not extant, having no doubt been lost along with most of the papers of the First Congress. It is plausible to suppose that it was a copy of Jefferson’s A Map of the Country between Albemarle Sound and Lake Erie that he had caused to be engraved in London in 1787, since this was the most recent and most accurate map of Virginia and the middle states and since copies of it were readily available in Richmond. But there can be no doubt about the geographical area to which Richard Bland Lee pointed. His own district lay on the upper Potomac. He was also one of those substantial planters to whom his brother Henry Lee had referred in his urgent letter to Madison. He had indeed been the bearer of that plea for postponment and in 1789 he no doubt shared with others on both sides of the river the hopes and fears that it expressed. Now he was not only a spokesman for the Potomac location and for the interests of the author of the Virginia act of cession that were so closely identified with his own: he had also been one of the principal figures in the bargain for votes arranged by Hamilton, Madison, and Jefferson. He must have directed Roger Sherman’s attention to a spot on the map well above tidewater, farther upstream even than the mouth of the Conococheague. For the fact is that the only site on the Potomac in which the states of Pennsylvania, Maryland, and Virginia could actually participate in the location of the Federal District as defined with such  precision in the Virginia act of cession was one centered on the little town of Hancock, hard by the Pennsylvania boundary, lying strategically at a meeting of lines of communication that afforded easy access by land into the heart of Pennsylvania and by water between the tidewater cities and the western settlements. For a century and more Indian warriors and emissaries, passing along the Tuscarora Path between the northern and southern provinces, had branched off a few miles above this place to visit the nearby warm springs. For more than a generation Scots-Irish and Germans from Pennsylvania had moved past this junction into the valley of the South Branch. Now hundreds of French immigrants, joined to far greater numbers of English farmers from the seaboard and piedmont, were passing this Potomac crossroads on their way to the Ohio Valley. Political strategy and personal interests may have caused the Virginia act of cession to point unequivocally to this spot, but nature had indeed made it a plausible as well as an inviting seat for the capital of a rising empire.
Richard Bland Lee could have been no stranger to the intent of the law drafted by his brother. In saying to Roger Sherman that the capital might be placed as far northward on the Potomac as the gentleman from Connecticut desired, he may even have been insinuating that an amendment extending the limits north of the Conococheague would be welcomed. Such an amendment as that offered in the Senate which confined the permissible choices within a thirty mile radius of Hancock would have been in accord with the Virginia act of cession. But, however much he may have desired it, Lee himself could not offer such an amendment. Bound by the bargain to which he was pledged, he could go no farther upstream than the Conococheague, unable even to counter the ridicule of New Englanders who found the Indian name ludicrous but might have been silenced by that of Hancock. For on this volatile issue defenders of the Potomac interest, who possessed even with the Pennsylvania-Virginia alliance only a bare majority in either house, dared not bring forth any amendment. All such attempts by others were voted down by the coalition with immovable intransigence. Congress in its wisdom had not gone all the way to the junction of national pathways at Hancock, but it had gone a long distance toward it. Conococheague, too, was at a junction of lines of communication running north into the heart of Pennsylvania, south into the Shenandoah valley, east to the tidewater, and west beyond the Alleghenies. Above all, it was up-river from the Great Falls. The threat to a manufacturing and commercial metropolis at that place, so it appeared to Madison, would come only from an entrepôt—or a national capital—located below on tidewater. Richard Bland Lee thought, mistakenly, that his shift on the issue of assumption would cause his defeat at the next election. But if he took comfort in the supposition that Conococheague augured well for his brother’s dreams, he was no less mistaken.
Such confidence would have been natural. The Virginia act of cession and the debates in Congress had exhibited such strong sentiment against a tidewater location and in favor of the claims of the western settlements as to give rise to newspaper reports, even in England, that  a site “in the neighbourhood of Shepherd’s Town for the permanent seat of the federal government” had already been decided upon and announced. Nowhere were such expectations more keenly felt or more actively pursued than on both sides of the river in that area to which Virginia legislators expressly hoped their offer of jurisdiction and of funds would apply. It is not surprising, therefore, that the prosperous husbandmen, merchants, and artisans of the upper Potomac should have welcomed the President on his tour of inspection with banquets, illuminations, bonfires, and the ringing of bells. Nor is it surprising that, even in the midst of the glowing tributes, Washington should have betrayed his well-founded apprehension that the permanent seat of government on the Potomac might, after all, prove to be only the temporary residence. At Hagerstown he proposed to the assemblage this toast, revealing nothing about his preferred site but much about his continuing anxiety: “The River Patowmac. May the residence law be perpetuated and Patowmac view the Federal City.” The fear would persist even after the Federal City had been laid out and the public buildings erected.
II
Henry Lee, Adam Stephen, and other advocates of a location for the Federal District at or above the Great Falls could not, of course, bring to bear upon the President such bluntly expressed arguments as they had given to Madison in 1789. But their cause could be and was so pointedly sustained in the public press before and during Washington’s inspection of the rival sites as to raise the question whether Henry Lee and his brother were among the anonymous writers. Certainly they could have applauded the correspondent of the Maryland Journal and Baltimore Advertiser who, in calling for a location above tidewater, argued that Baltimore was not suitable for the permanent seat because  it was too remote from the western settlements and lay too much exposed to attack from the sea:
By moving farther up the Potomac, that thoroughfare to the western region, the situation will be more healthy, it will add to the cultivation of an extensive, fertile, and populous country, and it will be more accommodated to our fellow-citizens west of the mountains and more so to almost one half of Pennsylvania, than if the seat of government was at Philadelphia‥‥ Mr. [Ædanus] Burke [of South Carolina] is requested to attend to a sketch of the country which he designated a wilderness.
Within four or five miles of Conegocheague is Hagers-Town, with twelve or eighteen stores and some manufactures: within ten miles down the river is Shepherds-Town and Sharpsburg with as many stores: within twelve miles farther southwest is Martinsburg with ten stores in it: within twenty-four miles northeast is Chambers Town, the capital of Franklin County: within thirty-four miles southwest is Winchester, in which is sold about 80,000 pounds sterling worth of goods annually.—Within fourteen miles of Conegocheague there are upwards of thirty pair of bur mill stones employed in manufacturing wheat: within the same distance there are four furnaces and three forges for making iron.
The sectional bickering which produced the legal requirement that the capital be placed on the Maryland side of the river did not preclude the possibility that the Federal District could be located partly on both sides. This, in fact, was made logical if not obligatory by the terms of the Virginia and Maryland acts. Thus the up-river promotional activity was intense in both states, being at times carried on in collaboration. The tiny village of Shepherdstown, twelve miles above Harper’s Ferry, was denied the hope of becoming the Federal City because it lay on the Virginia side of the Potomac. But just across the river to the northeast was the small settlement of Sharpsburg. Leading citizens of both towns met Washington on his tour of inspection and he made known his readiness to receive offers of land and money, just as he had encouraged such pledges from landowners in the vicinity of Georgetown. He also requested Colonel William Darke and Captain Joseph Chapline to have a plat made of the lands lying between Sharpsburg and the Potomac. Subscription forms were accordingly circulated in the neighborhood of that place and within a few weeks after Washington’s appearance, donations of 475 acres of land on the Maryland side between Antietam Creek and the Potomac had been pledged, together with subscriptions amounting to $4,839 payable in eight annual instalments. Individuals in and about Shepherdstown, of course, offered no donations of land but they were active in pledging funds. “The late visit of our illustrious president,” one of the promoters declared in a public appeal, “encourages  a hope that the permanent seat of the federal government will be fixed opposite to this town on the Maryland shore and one half of the ten mile square will be located in Virginia.—This event will, however, depend much on donations from the inhabitants to defray the expenses of the federal buildings, especially as the president has informed us large offers have been made at other places on the Potomac‥‥ Our friends in Maryland are making every possible exertion to effect this important purpose, and as the inhabitants in the Virginia part of the valley will be equally benefited, they request our cordial concurrence and aid.” Within a few weeks after Washington’s visit, Virginians in and about Shepherdstown had pledged $20,662 toward the cost of the public buildings.
Unavoidable accident, the Sharpsburg leaders informed the President, had prevented them from completing the plat of land that he had requested. However, if he could “with propriety postpone the decision … a few days,” it would enable them “to shew at one View the situation and Donations in Lands.” Early in December the plat, laid out in accordance with Washington’s directions, was forwarded to the President. He was informed that no alterations in the pledges of money had taken place, that there had been a small but advantageous shift in the donations of land, and that the ascertainable prices of land in the vicinity had been recorded on the plat. But the next day there was disclosed the significant fact that a new clause in the Shepherdstown subscription form had been added to that previously shown to him. The revised form, which agreed in substance with that employed on the Maryland side, declared that the pledges had been made “Expressly on … Condition that the Town of McLinburg allias Sheapheards be included in the district and that the Federal Seat of Government be Located on any of the Lands between Thomas Sheapheards plantation and Capt. Joseph Chaplines Mansion.” All of these lands, donated principally by Joseph and Jeremiah Chapline, lay along the road between Sharpsburg and the ferry leading to Shepherdstown. Thus, through the collaboration of these towns on opposite sides of the Potomac and by the explicit terms of their pledges there emerged the real possibility, so it seemed, that the terms of the Virginia act of cession calling for a site above tidewater might be honored.
Nor were these the only overtures that Washington felt it expedient to encourage on his tour up the river. At the extreme upper limit of choices the infant town of Williamsport set forth its pretensions to future glory. Its founder, General Otho H. Williams, had served with  repute during the whole of the Revolution. Deeming him “a sensible man, but not without vanity,” Washington had appointed him collector of the port of Baltimore and had also sought his counsel in respect to other appointments. In 1787, under authority granted by the Maryland legislature, Williams had laid out the town of Williamsport at the mouth of the Conococheague where he was a landowner and where he had spent most of his youth. When Washington arrived there in 1790 the rectangular plan of the town and its streets eighty feet in width were more discernible on the surveyor’s plat than on the terrain. About the 19th of October General Williams’ brother had an interview with the President, who again indicated his readiness to receive offers of land and money. Williams himself arrived on the scene the next day. Immediately thereafter a handbill signed An Inhabitant was circulated in Washington county, its style and circumstances revealing beyond doubt that the collector of the Port of Baltimore was the author. “The Residence Act and the recent visit of the President,” the handbill declared,
encourage the Citizens of Washington County to hope that the Seat of the Federal Government will be located therein; And while the Citizens of other Counties on the Patowmack, have the same expectations, and will probably contribute considerably towards the construction of the necessary buildings, an inhabitant of Washington County invites his Country-men to make similar exertions. Partial or limited conditions annexed to a Subscription on this occasion, would divide the interest of the County into so many parts, favouring particular places, as to render the amount of any one of the Subscriptions of small consideration; He therefore recommends that the only condition to be annexed be ‘that the permanent Seat of the Federal Government be located by the President in Washington County….’
Concealed behind the flawed pseudonym, Williams called upon the real inhabitants of the county to meet on November 3 at Hagerstown, Williamsport, Sharpsburg, or Hancock to appoint proper persons to receive subscriptions. The annexed form hinted at the order of sums expected by showing that “A*** B***” had pledged $1,000. No mention was made of soliciting subscriptions among Virginians on the opposite bank of the river, but the form explicitly set forth the condition mentioned in the handbill.
General Williams sent a copy of the handbill to the President, together with the surveyor’s plat of the town of Williamsport. He thought that all property owners ought to contribute lands on an equitable basis, but because of the difficulty of achieving this he announced his intention to promote legislation by Maryland “to appropriate to Congress, a district of ten miles square, in either of the Counties bounding on the river Patowmack, and between the eastern branch and Conococheague  creek; And to condemn and grant to Congress acres of Land any where within the said District that the President of the United States will please to accept for the purpose of erecting public edifices and building a City,” the cost of lands so condemned to be borne by an equitable apportionment among all citizens of the district. Williams had no desire to know the President’s determination before it was communicated to Congress, he wrote, but he thought the Residence Act ambiguous. The policy of requiring private contributions did not accord with his ideas of public justice and the dignity of government. Yet he had stimulated the citizens of Washington county to exert themselves and he thought no terms more liberal than those set forth in the handbill could be obtained. Even so, he offered his own lands on the river or in Williamsport without compensation if no legislation on general principles should be adopted. “The town, although small,” he concluded, “is upon a large scale, the streets, and alleys, being wider than common: and it is so disposed that it may be extended by the same lines, over the most suitable grounds in the vicinity to a great distance.”
But Williams’ promotion of legislation granting power to condemn was scarcely needed. Maryland had already in 1788 offered to cede jurisdiction over a ten mile square, Jefferson had anticipated the need for powers of condemnation, and Daniel Carroll was the channel through which the administration handled this and other matters involving the Maryland legislature. The inhabitants of Washington county had also proved themselves to be more liberal in donating land than Williams had supposed they would be. His hopes for his bantling town were soon dashed by competition from Sharpsburg and Shepherdstown. In addition, another location at the mouth of the Monocacy advanced its modest claims, being one of the “three plats of different parts on the Potomac” that the President had ordered to be laid out. Thus, to a greater degree than has been supposed, inhabitants of the upper Potomac  exerted themselves with vigor as well as liberality. Washington was obliged to listen to them and even to encourage them. He would perhaps have had to do this if the journey up the Potomac had never been undertaken. Once it became public knowledge that he had welcomed offers of land and money in the vicinity of Georgetown, he had no choice but to extend this welcome to rival sites from Carrollsburg to Conococheague. Moreover, given the widespread public interest and the importance of the decision to any landowner fortunate enough to have possessions within the ten mile square, such enterprising men as General Williams and Captain Chapline would doubtless have come forward with proposals in any case.
But the strategy that Washington had adopted posed a serious difficulty. While it was generally expected that he would announce the choice of site in his annual message and while his own sense of urgency in getting the Federal City established called for as little delay as possible in announcing the decision, his silence on the topic at the opening of Congress was unavoidable. Having encouraged offers of land and money from Virginians and Marylanders all the way to the mouth of the Conococheague, he naturally could not proclaim the location of the Federal District until their responses had been received. Washington was not only obliged to postpone the announcement for several weeks after Congress convened: he was also bound even in his proclamation to sustain the appearance of having made the decision only after “duly examining and weighing the advantages and disadvantages of the several situations within the limits” prescribed by the law. This is undoubtedly what Congress expected him to do.
Another conspicuous silence in the documents describing this eager competition on the upper Potomac—the letters, the handbills, the petitions, the town plats, and the reports in the press—is that of Henry Lee, theretofore the most vigorous advocate of a site above tidewater. Only ten months earlier he had given this purpose the stamp of law, not binding upon the President to be sure but creating a strong presumption that such an unequivocal expression of preference by Washington’s native state would be weighed in the balance. Now, however, while Williams, Chapline, and others were busily urging their claims upon the President, there was no trace of such activity on the part of Lee. It is scarcely plausible to suppose that this was because the foremost leader in the movement for an up-river location had abandoned his former position or had become a minor and hidden participant in the efforts of others. It is still less so to suppose that he had suddenly abandoned his dream of a metropolis at the Great Falls, despite his failure to raise capital in Europe or to borrow it in America. But Lee’s impressive silence during the clamor in the fall of 1790 does suggest that, unlike those who accepted the President’s tour of inspection as a genuine attempt to weigh the advantages and disadvantages of the various sites, he had penetrated the reality of the situation and had drawn the obvious conclusion. Through his brother’s connection with Madison and Jefferson in the arrangement which brought the capital to the Potomac, Lee must have been admitted to the secret. If so, he  would have known at once that such promotional effort had become worse than futile. It now involved the risk of displeasing the President, perhaps even of jeopardizing the great object. The tidewater threat to the metropolis at the Great Falls had thus become a reality. But all was not lost. If Virginians stood united and quiescent under the indispensable leadership of the Chief Magistrate, the imperial city might yet remain on the Potomac in perpetuity.
III
There can be little doubt that Washington did consider all factors with characteristic thoroughness. He was acutely aware of the vulnerability of a tidewater location, of the importance of attaching the western settlements to the union more securely, of the danger of adding to the widespread indignation that had greeted the bargaining in Congress. But the fact is that the decision had already been made some weeks before Washington began his tour up the Potomac. What seems to be the earliest hint of this appears in Jefferson’s letters immediately after the passage of the Residence Act and before the President signed it stating unequivocally that the government would be placed at Georgetown. This may have been only an assumption and it was certainly an indiscretion. Nevertheless, long before Washington left Mount Vernon for his tour of the upper Potomac, all of the essential questions involved—the precise location of the Federal District on tidewater, its arrangement in the form of a square, the definition of its bounds, its position straddling the river so as to embrace a part of the cessions of both Maryland and Virginia—had already been answered. This is proved beyond doubt by the newly-established dates of the three earliest documents on the subject, by the details set forth therein as to the location of the capital, by the propositions suggested (and only partially disclosed) to the landowners of the vicinity, by the specific mode of conveyances submitted to them alone so as to enable the Federal City to be laid out at once without further authority, and, conclusively, by the fact that Washington’s decision to go below the allowable limits called for amending legislation.
This last element of the decision is particularly revealing. Hitherto, Washington and Jefferson had proceeded under the conviction that it would be hazardous to appeal again to Congress. Yet this was done. When the decision was finally announced and coupled with a proposal for further legislation, William Maclay declared in astonishment that this was “the most imprudent of all acts”—one that seemed likely to unsettle the whole business. The fact that Washington embraced the risk only a few weeks after the narrow victory in Congress suggests that the object was of such importance as to justify all hazards, including  that of disappointing the up-river inhabitants. Had Washington seriously considered any other location, such a gamble would not have been necessary.
It now appears that James Madison may have made one indirect effort to forestall these dangers. In 1790, of course, such an overt attempt to influence the President as he had made during the previous autumn was denied to him. This was not merely because the situation had changed from one of devising an offensive strategy to one of executing a law. It was also because Madison was no longer the close confidant of the Chief Executive that he had been during the early months of the administration. But he was on terms of complete confidentiality with the Secretary of State. Jefferson was well aware of Madison’s own personal interest in the proposed developments at the Great Falls. He was equally conscious of the implications of their joint role as collaborators on the Virginia side of the bargain with Hamilton. As Jefferson had pointed out while the event was still fresh in mind, it was Madison who had agreed to approach Richard Bland Lee and Alexander White “to consider how far the interests of their particular districts might be a sufficient inducement to them to yield to the assumption.” Jefferson’s choice of words plainly reveals how well he and Madison understood the nature of the sweet coating that would make the bitter pill palatable.
For not only did Lee and White represent constituencies on the upper Potomac: they were both interested in efforts to improve its navigation and they shared the desire of their constituents to have the capital located above tidewater. Now, as a result of Madison’s appeal, their votes had been indispensable in bringing the capital to a location somewhere between Carrollsburg and Conococheague. No one could have understood better than Madison the significance of the part played by these two men. Only a few months earlier he had lamented with Henry Lee the impediment to their own arrangements at the Great Falls, an enterprise he viewed as beneficial in a public as well as a private sense. “It gives me much concern,” he had written, “that it is not more in my power to forward our object.” Suddenly, however, the outlook had brightened, all “from a fortuitous coincidence of circumstances which might never happen again.” But a political obligation had resulted from the compromise and Lee and White might well have believed that their constituents’ preference would be honored, particularly since this preference had been explicitly declared by law to be that of the state of Virginia.
They were to be disappointed. But in any event, as shown by a document previously attributed to Jefferson but written by Madison, the latter did in fact urge a succession of steps to be taken in executing  the provisions of the Residence Act. This document contained two strong hints that seemed to point toward the choice of an up-river site. In the first Madison deemed it essential that the commissioners of the Federal District “be men who prefer any place on the Potowmac to any place elsewhere.” In the second he urged that “the President inform himself of the several rival positions; leaving among them inducements to bid against each other in offers of land or money.” Madison had personal as well as public reasons for urging a careful weighing of the competing sites, not to mention his political obligation to Lee and White. He may have wished to focus attention on an upriver location at the time that he, Jefferson, and several citizens of Georgetown, inspecting lands in that vicinity on behalf of the President, journeyed by boat to the foot of the Little Falls.
Yet, in view of his intimate and confidential relations with Jefferson, it is implausible to suppose Madison unaware of the fact that the decision had already been made. His advice about inspecting the rival claims could have been prompted by the same regard for public appearances that led Washington to make the tour of inspection. Moreover, this important document, which appears to have had substantial influence on other matters affecting the founding of the capital, contains evidence that he was aware of the nature of the President’s decision. It raised the question, for example, whether it would not be convenient in the first instance to “accept … so much less than 10 miles square as will allow places to be afterwards taken in, which may not now be attainable, or it may not be prudent now to accept.” In this and other respects, its cogent suggestions seemed not only to rest upon a knowledge of Washington’s decision, but also to accord in various ways with what was eventually done. In only one significant respect—the hint that it might be advisable to make an appointment to the commission “with a view to attach particular parts of the Union to the object”—did Madison’s memorandum fail to accord with suggestions advanced by Jefferson or with actions later taken. It is obvious why this suggestion was not adopted. To have appointed only one of the three commissioners from Massachusetts or South Carolina “after securing a majority near at hand” would have exposed at once the purely political reason for which it was done.
The parallel between this important document and that drawn up by Jefferson for a comparable purpose is so obvious as to raise immediate questions about their relationship. The date, the recipient, and the use of Madison’s memorandum can only be conjectured. Except for the coincidence between its suggestions and subsequent actions, there is no evidence that it was drawn up at the request of the President or indeed that it was received and used by him. It may be that Washington had solicited the opinion of one and then had shown it to the other with a request for comment, as he sometimes did. Such an explanation  would seem implausible in this instance. Since Madison’s memorandum remained among his own papers, it is more logical to suppose that Jefferson had it before him while composing his own, eliminating much, borrowing parts, and adding other suggestions. As had happened after the passage of the Residence Act, Washington may have urged Jefferson to consult Madison and thus the resultant report represented their concurrent views. This seems all the more plausible since Jefferson’s memorandum is recorded in his register of public papers as a formal opinion, indicating that the President had requested it. Furthermore, it omits most of Madison’s suggestions as to the appointment of commissioners, though it seems to embrace his point about the dangers of interested decisions and about the delays that would result if they resided at a distance. Madison’s memorandum may never have been submitted to Washington, but it was certainly prepared just prior to the 29th of August 1790 and its author, like Jefferson, could scarcely have been unaware that by then Washington had decided. It would indeed have been politically imprudent in the extreme not to have informed Virginia’s leader in the House of Representatives at the outset about what was intended. For, as indicated above, Washington’s choice involved the very considerable gamble as to what Congress might do in response to a request for amending legislation. Along that hazardous course the legislative influence of Madison, who clearly was prepared to accept any site on the Potomac in preference to any location elsewhere, would be as indispensable as it had been in the recent compromise.
IV
The risk was great enough under any circumstances. But the remarkable fact is that Washington, keenly aware as he was of the powers of disruption that lay in this issue, was willing to embrace the hazard so soon after the uneasy settlement. If he had not done so, both of the “two objects” mentioned in his first recorded statement about the location of the Federal District would certainly have been lost. This fact alone indicates the importance that he attached to those objects. He had no need to define them in writing to Jefferson, but there can be no doubt as to their nature. The first, as proved by Jefferson’s suggestions, was to include the town of Alexandria. That thriving Virginia port, county seat, and commercial rival of Georgetown lay some distance below the mouth of the Eastern Branch, thus being outside the limits defined by law. Having accepted the risk that this object involved, Washington was prompted to gamble on another. This second object, as described by a contemporary, required an arrangement of the Federal District so as to “make the River a diagonal through the square, leaving a right angled triangle on each side of it, thereby taking  in the greatest quantity of tide water.” This explanation is entitled to consideration because it came from Andrew Ellicott, to whom Washington confided the task of running the district lines. But it fell short of the mark. Months before the President asked Congress to amend the law, Madison urged it “as essential that the District should comprehend the water adjoining the establishment, and eligible that it should comprehend the opposite shore.” Jefferson’s report to Washington outlined the Federal District so as to include both Alexandria and land on the Maryland side of the Potomac below the mouth of the Eastern Branch. Once this was achieved and once the diagonals of the ten mile square were aligned with the cardinal points of the compass, the maximum amount of tidewater would of course be comprehended, as perhaps was desired. But the important fact is that both of the two objects required amendment of the Residence Act. Having impressed upon local landowners the fear that, once lost, this opportunity of fixing the seat of government on the Potomac “could never more be regained,” Washington deliberately chose a course that involved the risk of losing it.
The danger of having Congress reopen the whole question was all the greater because of the widespread public indignation over the legislative bargaining that had brought the capital to the Potomac. To this could now be added the fact that Washington had construed the law as conferring upon himself alone the authority to decide upon the location, the size, and indeed the bounds of the Federal District. The second section of the Act had authorized the President to appoint commissioners who, under his direction, should survey and “by proper metes and bounds define the limit” of the district. The memoranda by Jefferson and Madison, both of which recognized the possible influence on the commissioners of local or interested views, indicate that they considered them to be vested with some discretionary power. Senator Maclay was in no doubt about the matter. For the President to take upon himself to establish the location by his own authority “when he might have placed the three commissioners in the post of responsibility,” he declared, “was a thoughtless act.” The general sense of Congress, he added, “certainly was that the commissioners should fix on the spot, and it may be a query whether the words of the law will warrant a different construction. The commissioners are now only  agents of demarkation, mere surveyors to run four lines of fixed courses and distances.”
The courses and the distances were indeed fixed. The President and the Secretary of State, both experienced surveyors, were the real delineators of the Federal District. The cessions of Virginia and Maryland had imposed upon the President an almost unavoidable obligation to cause the Federal District to fall in both states. This political if not moral obligation was strengthened by other practical considerations. “The matter, I believe,” wrote Senator Maclay, “stands thus in fact: Virginia is not fully satisfied without having half of the ten miles square. She gives the one hundred and twenty thousand dollars, perhaps, on this very principle of having Alexandria included.” The Pennsylvanian erred both as to fact and motive. The Virginia act of cession had indeed suggested that both states, as well as Maclay’s own, should participate in a location far above tidewater. But neither Virginia nor Maryland had actually appropriated funds when Congress assembled in December. The Virginia appropriation of $120,000 came only at the very end of 1790. Five days later Washington was pressing forward in the preparation for the public announcement. Working together in inviolable secrecy, the President and the Secretary of State planned the Federal District essentially in accord with suggestions made by Jefferson and Madison on the basis of their knowledge of Washington’s choice.
In defining the bounds so as to include the two objects, Washington first selected a point of departure on Hunting Creek, knowing full well that this point lay below the boundaries of Alexandria because in 1748 he had himself helped survey them. This established, he sent some notes to Jefferson that appear not to have survived but were certainly such descriptions of the boundaries of the district as to comprehend the “two objects.” Immediately thereafter he discovered other papers, perhaps drawn from the records of the Potomac Company, that made it possible to proceed with more precision. He sent for Jefferson and made these papers available to him. Among them was one in Washington’s own hand showing the courses and distances from “the head of the Canal at the Great Falls, to the tail of the Canal at the little Falls.” This, the President pointed out, would make it possible to ascertain the courses and distances from the court house in Alexandria to these two terminals of the canal “with as much accuracy as can be shown from Common Surveying if not to Mathematical truth.” Jefferson took Washington’s field notes and calculated that the distance “from the Courthouse in Alexandria to the end of the course S. 8½ E. 14”—that  is, the course designated by Washington as terminating at the lower end of the canal—was “17¼ miles-15 poles.” Thus, as shown by this highly interesting joint product of the pens of the President and the Secretary of State, the court house in Alexandria was the datum for fixing the point of beginning on Hunting Creek for the first of the “lines of experiment” and for determining its bearing and extent to the northwest.
No obstacle now stood in the way of public announcement save the need for texts of the acts of cession and resolutions of Virginia and Maryland. Where, asked the President of Jefferson, were these “to be met with? If to be brought from the Archives of these States, much time will be required in obtaining them:—but query, are they not among the deposits of the General Government?” The urgent inquiry reveals the secrecy as well as the haste with which the two men addressed themselves to this problem. For these essential documents were indeed among the deposits of the government, as Richard Bland Lee or any member of the Virginia delegation could have pointed out. Copies of the Virginia act and resolution of 1789 and at least the Maryland act of 1790 were also in the private papers of James Madison. From one source or another Jefferson was soon in possession of the acts of cession of both states and thus was able to include their operative provisions in the text of the President’s proclamation. There was of course no need to disclose in this state paper the embarrassing conflict between the final decision on the site and the express preference recited in the Virginia statute. But, as Washington’s request reveals, the astonishing fact is that the President had arrived at his decision and then had gone through the motions of inspecting the up-river sites without even having before him the text of the act of cession in which his own state had so explicitly declared its desire for a location above tidewater. Few episodes in his administration could reveal more clearly the often insuperable insularity with which he exercised the presidential powers. Congress, by permitting a range of choices as far up-river as Conococheague, had paid more attention to Virginia’s expressed wish than did her most famous son.
Nevertheless, Washington adroitly diminished the risks he had so boldly embraced. The nature of this strategy suggests the influence of the Secretary of State. It was certainly his hand that framed the documents. In the opening line of the communication to Congress, Jefferson had the President say that he had acted in “execution of the powers with which Congress were pleased” to invest him. Senator Maclay might expostulate in his diary, but none could question this executive construction of the law without challenging the immense personal authority of the President. Also, Washington did not actually request amendatory legislation. He merely presented an opportunity for Congress to consider an extension of the lower limit. If that body should  refuse to permit the projected lower part of the district to be added, the ten mile square would still be completed on the northwest sector. In brief, within the limits of existing law, Congress was presented with an accomplished fact. The precise boundaries and a large part of the Federal District lying in both Maryland and Virginia were already “fixed upon, and directed to be surveyed, defined, limited and located. …” The commissioners who Maclay thought were reduced to the stature of mere surveyors had not even been appointed until after this major part of the district had been defined. The President’s proclamation, which only announced actions taken and made no effort to explain the choice or to counter the arguments that had been advanced in Congress and in the press against a tidewater location, was issued the very day that Washington sent his communication to Congress—a communication in which the text of the proclamation was enclosed merely for the “more particular information” of the members. Broadsides of the proclamation were struck off the same day. The moment the President received them, he dispatched copies to William Deakins, Jr. and Benjamin Stoddert just in time to catch the southbound post. Another indication of his sense of urgency appears in his covering directions:
I wish you to have [the proclamation] made public with all expedition. And in the most general and extensive manner that you can to prevent any kind of speculation. Let them be published in the News-Papers, put up in public places and otherwise so disposed as to answer my object as fully as possible.
Congress in its wisdom might or might not act, but the nation would be informed forthwith what the President had decided—though neither the legislators nor the public would be told why.
Yet even this adroit initiative in the use of power, to say nothing of the heroic proportions of the personage wielding it, could not silence the opposition. The legislative struggle that followed not only invalidates the supposition that the decision met the sanction of public opinion and that “no record of a dissenting voice” was to be discovered even in Congress: it also posed a real danger that fruits of the bargain with Hamilton and the alliance between Virginia and Pennsylvania would be lost. William Maclay, so independent that he had once dared confront the President in person on the manner in which the Senate should exercise its right to advise and consent, declared to that body that, so far as he had had an opportunity of knowing the public mind,  “the people had been disappointed.” Respect for the opinions of the people and a shrewd capacity for gauging them were distinguishing marks of Maclay’s character and in this instance, despite the absence of comment in the press, there is every reason to accept his judgment. Certainly Henry Lee and the inhabitants up-river who had pledged their lands and considerable sums of money had no reason to rejoice when they read the President’s proclamation. It is true that no such outburst as had greeted the Residence Act occurred at this time, but this was perhaps because of the angry debate over the militia, the excise, and the bank bills, to say nothing of the clamors of the western settlements for protection. The furore over these administration measures and inept military operations was enough to eclipse all opposition to the Potomac site. Those who were disappointed—and there were many—were perhaps awed into silence by the fact that they could only challenge the prudence, not the legality, of the President’s decision. This placed a challenger on ground none was bold enough to occupy, at least openly.
Yet the opposition in Congress was so strong and so threatening as to give serious concern to both Washington and Jefferson. The first warning came when the legislators responded to the President’s haste with calculated deliberation. More than three weeks elapsed before Charles Carroll, on the 16th of February, asked leave of the Senate to bring in a bill at once. Ellsworth objected, and Carroll was obliged to respect the rule requiring a one day’s notice of such a motion. The next day Carroll’s request was granted. But seven senators, all save William Maclay being from New York and New England, voted against the motion—an ominous sign that the old sectional cleavage on this issue still posed a threat. Robert Morris had voted with the majority, but he had been dilatory in attending—Maclay thought him never “otherwise when a debate was expected.” The response of the administration to these signals of trouble ahead was immediate. Before the Senate assembled the next morning the Secretary of State called on Maclay, who later recorded an account of the visit almost as an after-thought: “Oh, I should note that Mr. Jefferson with more than Parisian politeness, waited on me at my chamber this morning. He talked politics, mostly the French difference and the whale-fishery; but he touched the Potomac, too, as much as to say ‘There, oh there.’” Maclay was too shrewd a judge of men not to discern the real object of the visit. His views on the difference with France and on the fisheries, to be sure, were not those of the Secretary of State. But in neither case was his vote of critical importance. With respect to the permanent seat of government, the situation was quite different. If Maclay continued to ally himself with the northeastern states and if a single southern senator went astray, the whole Potomac arrangement might be thrown into jeopardy. On this issue Butler and Izard of South Carolina were particular sources of concern. In the previous session the latter had often  voted with the northern states and the former, in Maclay’s words, had “bounced between them” and his southern colleagues.
Under these circumstances, it is not at all surprising that Washington himself, just four days before he sent his message to Congress, began to show marked attention to the dour Scot from the Susquehanna, who had voted “dead against the [Potomac] measure from the beginning.” Theretofore Maclay had considered himself to be disfavored and even neglected by the President. If so, he had earned the distinction. No one in or out of government had been so unflinching in opposition to the style as well as to the measures of the administration. Now, however, he was not only invited to dinner, but shown such marked attention by Washington as to arouse Maclay’s wonder. At table on the 20th of January, Maclay noted in his journal, the President “asked me to drink a glass of wine with him. This was readily accorded to, and, what was remarkable, I did not observe him drink with any other person during dinner.” In the drawing room afterwards, somewhat to his embarrassment, Maclay found himself thrust before the President, who arose and made room on the sofa. But Maclay, already in motion for another seat lest he disclose the faintest trace of behaving like a courtier, took a place among some legislators from the New England states, with whom he was voting on the amending bill but against whom his prejudices ran deep and strong. Embarrassed at what he supposed might be taken as an act of discourtesy, he was generous enough to attribute Washington’s unusual attentions to compassion. The appraisal may have been as just as it was generous. But neither Washington nor Jefferson could have been unaware that, on this question and to the very hour of adjournment, Maclay’s vote might be of critical importance. If their unusual marks of politeness to him at this time arose from such a concern, they ill conceived the nature of the man. Maclay, stubbornly independent and believing that presidential dinners and attentions had been used in order to influence votes, fled from sycophancy as from a plague. Wrapped in the mantle of his uncompromising republicanism, he believed that no man and no power on earth could cause him to change his vote. At once his strength and his weakness, this was in fact the chief reason why he now stood isolated in the Senate and repudiated by his constituents. In any event, such attentions by the President and the Secretary of State had no effect whatever on Maclay’s course. “I have drowned Jefferson’s regards in the Potomac,” he reflected as he continued unwaveringly to the end to cast his vote with the opposition.
When Carroll’s bill came up for debate on the 18th of February, Robert Morris strongly hinted that if anyone should propose a postponement he would vote for it. Langdon of New Hampshire and Schuyler of New York then moved that the bill be postponed “to this  day se’ennight.” If successful, this move would have deferred further debate until the very last week of the session. Gunn of Georgia flatly accused Morris of using this indirect means of “getting rid of the measure.” But in fact the motion was carried by a substantial majority of 15 to 10. Every senator to the north of Maryland voted for postponement and all to the south of Pennsylvania voted against it. Langdon, Schuyler, and Morris voted with the majority. “They might as well have voted against the bill,” Maclay acutely observed, “for the postponement is equally ungrateful at court.” The decisive vote revealed that the sectional cleavage had deepened. It also showed beyond doubt that Pennsylvania, without whose cooperation the Potomac was doomed, was now aligned with New York and New England. The final outcome would be determined when the bill came up for consideration on the 25th, with only seven crowded legislative days left of the session.
In 1789, for such a defection as this, Robert Morris had been made to feel the President’s pointed displeasure. But at that time the issue was confined to the legislative branch and now, with the President inviting specific legislation, the situation was quite different. Having been a principal figure in the bargain that had brought the capital to the Potomac, Morris, by casting his vote with the New Englanders, appeared at once to repudiate that arrangement and to offer a challenge to the President himself. What happened to resolve the conflict in the week following the postponement is not reflected in the records, but it would have been remarkable indeed if Washington’s anger had been less apparent under these circumstances than on the former occasion. The legislative actions that followed seem to speak eloquently of the force with which influence was brought to bear. When the bill came up on the 25th the determined opposition again moved a postponement—this time indefinitely. If carried, this would certainly have delayed action until the next Congress. The motion, however, was defeated by the narrow margin of 14 to 12. The sectional lines were clear and the margin slight, but the administration could now count on passage so long as its adherents remained firm and undivided. In the first vote on the bill itself that same day there was an identical alignment of 14 to 12. On Saturday the 26th the bill was approved without a roll call vote. In the House there was no recorded debate but the opposition was substantial, the bill being passed by a sectional vote of 39 to 18. The President signed it on the final day of the session.
The vote in the Senate may afford a plausible explanation for this sudden abandonment of what appears to have been a determined move on the part of Morris, the New Yorkers, and the New Englanders to defeat the bill by inaction. Four Senators who had voted for postponement  on the 18th had for some reason changed their votes and given support to the administration. These were Morris, Langdon, Schuyler, and Read, the first three of whom had been the chief instigators of postponement. “This,” declared a shocked Maclay, “is astonishing, indeed. It is plain the President has bought them. I know not their price, but that is immaterial.” He then went on to describe the varying prices that he believed had been affixed:
I think the city [interest of Philadelphia] must see Morris in a new point of view. Were I to give such a vote, I certainly dared not walk the streets. Mr. Morris wishes his namesake, Gouverneur (now in Europe selling lands for him) placed in some conspicuous station abroad‥‥ As to Langdon I am at no loss; the appointment of his brother Woodbury is sufficient explanation. Schuyler is the supple-jack of his son-in-law Hamilton‥‥ As to Read I have heretofore known him to have been shaken by something else besides the wind.
The accuracy of the appraisal is open to doubt. Much too prone to attribute motives of venality, Maclay did not perceive that large questions of policy rather than mere desire for office might have influenced votes. This was true of the bargain that brought the capital to the Potomac in the first place and it seems equally so of the effort to keep it there.
The opportunity for another such compromise requiring a shift in votes may have occurred in respect to the excise bill that had aroused general hostility, especially in the South and the West. During this week in which the fate of Carroll’s bill was held in suspense, the House and Senate were deadlocked over an amendment to the excise bill. Neither would recede from its position. On the 23rd the Senate requested a conference and appointed Ellsworth, King, and Morris as managers. The House agreed the same day, appointing Boudinot, White, and Livermore. The deadlock was broken on the very day that Carroll’s bill was taken up, when Morris and his three colleagues shifted positions and came to its support. The House forced a significant limitation on the patronage powers of the Secretary of the Treasury  and came within one vote of defeating the compromise. “The third reading was given this day,” Maclay lamented, “to [Carroll’s] detestable bill of yesterday, and the last hand was put to the more detested excise law. All of these, however, were condemned as trifles in political iniquity.”
The bargain of 1790 had left few records of its existence, but the public suspected that it had taken place and bitterly condemned legislators for engaging in such trading. Perhaps for this reason the comparable arrangement in 1791 on the amending bill, if such it was, appears to have left none. Nevertheless, the marked attentions shown to Maclay by Washington and Jefferson and the sudden shift on the part of Morris and his colleagues—one of them the father-in-law of Alexander Hamilton—suggest that influence was brought to bear at a crucial moment. If so, the Secretary of the Treasury, whose Walpolean tactics are to be discerned in the history of the major legislative achievements of Washington’s administration, was in a strategic position to exert pressures to attain what both he and the President desired.
What Hamilton desired at the moment was not merely the passage of the excise and bank bills but their enactment into law under the cachet of the President. On the day that Carroll asked and was denied leave to bring in his bill, Washington sent to Hamilton the opinions of the Attorney General and the Secretary of State against the constitutionality of the bank bill. During the week that the Potomac bill was in suspense, Hamilton labored heroically to refute their arguments. On the 23rd he transmitted the result to the President, explaining that it had occupied him “the greatest part of last night.” Washington received the opinion at noon and acknowledged it immediately with a question that carried disturbing implications: “To what precise period, by legal interpretation of the constitution, can the president retain it in his possession, before it becomes a Law by the lapse of ten days?” The question carried two strong implications—first, that the President, faced with conflicting cabinet opinions, might by a veto side with the majority, and, second, that if he were unable to decide between them, he might allow the bill to become law without his sanction. The ominous overtones of the query were heightened by the fact that it  was addressed to the Secretary of the Treasury, since it was the particular duty of the Attorney General to advise the President on questions of constitutional interpretation—as shown by the fact that Washington had sought Randolph’s opinion on the bank bill before consulting anyone else. Hamilton replied at once: if the bill should be returned on Friday the 25th “at any time while Congress are setting,” it would be in time.
Also on the 23rd, when the supplement to the bank bill came before the Senate and its adherents desired it to pass at once to a second reading, Carroll administered to them the same obstructionist tactics accorded him earlier. He refused consent, forcing the bill to lie over another day. Hamilton, informed of this by Schuyler, relayed the information to the President in a letter on the 24th that not only disclosed his annoyance but also carried a bold hint. The bill, he said, would “doubtless pass, if there are not studied delays on the part of the opposers of the Bank.” Soon thereafter he reported that the bill had passed its second reading with “only three or four dissentients: among these, Mr. Carrol and Mr. Monroe.” He added that the roll call vote had been taken “in order to pledge the members” and that it would be passed the first thing on the 25th. So it was and so, on that day, did Morris, Langdon, Schuyler, and Read change their votes and the President return the signed bank bill to the Senate. So far as the record shows, only the Secretary of the Treasury was bold enough to call the President’s attention to delaying tactics on the part of opponents of the bank. He did so while Washington’s decision on the bank bill was still in doubt. If this was a threat that the bill to amend the Residence Act might be defeated unless Washington signed the bank bill, it was an act of youthful audacity almost equalling the outburst that had caused a temporary parting of the ways between the two men during the war. But in the end it was Hamilton’s chief supporters in the Senate who, yielding an important point on the excise bill and perhaps fearful that the bank bill might be vetoed or allowed  to become law without the sanction of Washington’s name, suddenly abandoned their effort to thwart for a time if not to defeat the President’s hopes for the Federal District. By persisting, they would have gained nothing and might have brought on a direct confrontation with Washington.
V
Immediately on the arrival of Washington’s proclamation in Alexandria, the leading citizens of that place set out to determine where the first of the district lines began. What they discovered was that the closeted calculations of the President and the Secretary of State had resulted in an error. From their quick verification it appeared that a course from the Alexandria court house due southwest 160 poles and another thence southeast would strike the Potomac at a marshy place well above Hunting Creek. But an initial course of 220 poles from the starting point would cause the southeast line to “strike Hunting Creek at the first point of firm land which comes down the West side of Jones’ or Fishing Point.” William Hunter, mayor of Alexandria, dispatched this information to the President by express, but it arrived too late to affect Jefferson’s instructions to Andrew Ellicott, whom Washington had chosen to run the district boundaries. Ellicott, regarded by the President as a “man of uncommon talents,” was urged to undertake the preliminary survey with all possible dispatch. He arrived in Alexandria early in February and found the inhabitants “truly rejoiced at the prospect of being included in the Federal district.” Having confirmed what was already known about the miscalculation, he reported to Jefferson on the 14th and recommended that the starting point be fixed at the upper cape of Hunting Creek, or Jones’ Point. He also suggested that the first line be run from that location northwesterly at an angle of 45° from the meridian, with each subsequent line setting off at a right angle to the terminus of its predecessor instead of by compass bearings as the proclamation directed. That same afternoon he began “the first rough essay to furnish data” for the final survey, running the lines in accordance with his own suggestion without waiting for an answer.
By the end of a week Ellicott had completed the first of the four lines and “had crossed the river Potowmack, below the Little Falls, on the second line.” Three weeks later a Georgetown newspaper reported  that he hoped soon to finish this preliminary survey. It added this tribute to one of his assistants: “He is attended by Benjamin Bannaker, an Ethiopian, whose abilities, as a surveyor, and an astronomer, clearly prove that Mr. Jefferson’s concluding that race of men were void of mental endowments, was without foundation.” Ellicott  was also assisted by three others, all inexperienced. He confided to his wife that, in addition to a very severe attack of influenza, he had met with  many difficulties for the want of his old hands. Exaggerated and even fanciful accounts of the contributions of the ingenious and worthy Banneker have proliferated, but the fact is that—as Maclay had pointed out—all who were involved in the measurement of the bounds, whether in this hasty effort to produce a rough plat or in the definitive survey, had been reduced to the status of mere surveyors. Not even the commissioners could have made any substantial alteration in what the President and the Secretary of State had planned in such secrecy at the beginning of the year. The district had been defined so explicitly  that Ellicott himself could propose only a technical variation in the manner of running the lines. Ellicott’s suggestion arrived on the morning of the 21st of March, just in time for Jefferson to incorporate it in the proclamation that he hastily drafted and handed to the President on his departure shortly before noon on his southern tour.
In addition to the ideas submitted in his first two reports, Jefferson offered three suggestions affecting the survey, the name, and the government of the Federal District, all of which failed to be adopted. The first, set forth in the President’s proclamation of the 30th of March, was evidently a result of Ellicott’s information about the unusual magnetic variations he had found in the vicinity of Alexandria. After accepting Ellicott’s proposal to run the first line at an angle of 45° from the true meridian at the northern cape of Hunting Creek, or Jones’ Point, Jefferson stated in the proclamation that the second line would start at the same place and run at a right angle with the first in a northeasterly direction, the third and fourth lines being carried ten miles from the terminals of the first two lines so as to meet in a point. This mode of running the district lines appears in no other document and, in fact, it was not observed in the final survey. Both in that and in the preliminary survey the lines were run in the consecutive order prescribed in the original proclamation. Jefferson’s second suggestion about the name of the district evidently evolved out of his early texts in which he employed the terms “federal seat,” “federal district,” and “federal territory” in a synonymous sense. In the fullest amplitude of meaning which he gave to the last term, he intended that the in-habitants of the Federal Territory should enjoy full rights of self-government. This is proved by the fact that Jefferson later drafted a bill that would have provided an even more autonomous form of government than that enjoyed by other territories under the Ordinance of 1787 and its confirming act. This bill was never enacted. Jefferson’s suggestion that the district be called the Federal Territory was formally approved by the commissioners, but popular usage caused this official designation to give way to that ultimately confirmed, first by custom and then by law: the District of Columbia.
Jefferson’s third proposal, set forth in a memorandum prepared for the President’s use in the discussions to take place at Georgetown on his way South in 1791, is the most surprising of all. In this document he suggested that the district square be tilted to the eastward, regardless of the bearings of its four lines as defined in the original proclamation.  These courses, whatever interpretation the inhabitants of Alexandria and the public generally might have placed upon them, had not been fixed by the amending legislation and Jefferson concluded that his new arrangement would be legal. In a strict sense this was no doubt correct, since the district would still lie to the north of the Hunting Creek as the law required. But the legislative intent undoubtedly had been to authorize the President to fix the district in accordance with the explicit terms of his message and the proclamation, neither of which conveyed any hint that other alternatives might be in contemplation. What makes the suggestion all the more surprising is that Jefferson thought it would require further legislation by Maryland. He offered no reason for proposing such a change in the district at this late date except that it would permit the inclusion of Bladensberg. This was perhaps a tribute to the desire of inhabitants along the Potomac to be included in the district, but Ellicott objected and Washington sustained him after he had inspected the survey and made his own observations. To have included Bladensberg, Washington informed Jefferson, “would have occasioned the exclusion of more important objects.” He did not explain what these were.
Despite illness and difficulties, Ellicott was able to place the results of the preliminary survey before the President when he arrived in Georgetown on the 28th of March. On that day Washington appointed the three commissioners, examined Ellicott’s surveys, and was given a public dinner at Suter’s tavern. The next day he brought the George-town and Carrollsburg landowners together, told them that their fears and jealousies of each other were “counteracting the public purposes and might prove injurious to its best interests,” and urged them to make common cause of it lest they endanger the whole enterprise through procrastination and delay. Such a blunt warning, backed by the commanding presence of the Chief Executive, could not be disregarded. “This business being thus happily finished,” Washington wrote in his diary, “and some directions given to the Commissioners, the Surveyor and Engineer with respect to the mode of laying out the district—Surveying the grounds for the City and forming them into lots, I left Georgetown, dined in Alexandria and reached Mount Vernon in the evening.” He carried with him Jefferson’s draft of the proclamation, the principal paragraph of which Washington now thought unnecessary and indeed improper to disclose to public view. The very success of his negotiations at Georgetown had enabled him to suppress for the time being his intended announcement of the location of the public buildings. Washington inserted the date in Jefferson’s draft of the proclamation and directed that it be signed, sealed, and published. With its principal passage deleted, the proclamation conveyed nothing to the public of which it was not already aware save the requirement of a mode of running the lines that everyone thenceforth disregarded. This rendered the proclamation almost meaningless, though on the day after Washington signed it information about the extent of the Federal  City was unofficially communicated to the press. This was in a “letter from a gentleman at George-town to his friend” in Baltimore, which concluded: “The spot for the public buildings is not yet fixed.” Suppression of this key passage in the proclamation left Washington un-committed in case the Georgetown and Carrollsburg proprietors should fail, after all, to make common cause of it.
Shortly after this proclamation was issued, two of the commissioners arrived in Alexandria to preside over the fixing of the first of the stones marking the bounds of the Federal District. The mayor, the commonalty, and the members of different lodges of freemasons waited on the commissioners and drank this toast: “May the stone which we are about to place in the ground remain an immovable monument of the wisdom and unanimity of North-America.” The company then proceeded to Jones’ Point. There Ellicott ascertained the precise point from which the first line of the district was to proceed, the master of the lodge and his brethren placed the stone and made a deposit of corn, wine, and oil upon it, and then the Rev. James Muir struck this note of peace, plenty, and unity in his invocation:
May this Stone long commemorate the goodness of God and those uncommon events which have given America a name among the nations. Under this Stone may Jealousy and Selfishness be forever buried! From this Stone may a superstructure arise whose glory, whose magnificence, whose stability, unequalled hitherto, shall astonish the World and invite even the Savage of the wilderness to take shelter under its roof!
But the stone, like Washington’s toast at Hagerstown to the perpetuity of the Federal City on the Potomac, was a testimonial also to the fears, the jealousies, and the threats of disunity that had marked the history of this effort to locate the capital of a growing empire. The commissioners and the surveyor of the Federal District thus contributed to the defining of its boundaries chiefly a symbolic act, one not only reflecting the divisions of the past but also anticipating those that would ensue at the next stage of the enterprise.
Amid the rejoicings along the tidewater and the silences up-river, Andrew Ellicott proceeded with the final survey of the boundaries, clearing a swath forty feet wide and setting up squared milestones numbered progressively from the beginning at Jones’ Point and bearing on the interior face the inscription “Jurisdiction of the United  States” and on the opposite side, as required, “Virginia” or “Maryland.” On running the first line he was shocked to find the country so poor that every house encountered in a seven-mile stretch had only an earthen floor. “This country intended for the Permanent Residence of Congress,” he wrote to his wife in surprise that such poverty could exist in the vicinity of Alexandria and Georgetown, “bears no more proportion to the Country about Philadelphia, and German-Town, for either wealth or fertility, than a Crane does to a stall-fed Ox.” Then, matching the silence of Henry Lee and others who had experienced either disappointment or wonderment at the President’s final decision, he also pledged his wife to secrecy: “As the President is so much attached to this country, I would not be willing that he should know my real sentiments about it.” Many of his countrymen must have felt the same.
VI
Washington was indeed profoundly attached to the environment in which he had grown up and to which he was bound by all of the ties of affection and interest. But the inference drawn by Ellicott, Maclay, and others at the time and since that his choice for the permanent seat of government was determined by his attachment to the pleasant countryside surrounding his own seat at Mount Vernon is one that cannot be sustained by proof and is difficult to defend on grounds of plausibility. There is, to be sure, little if any reason to doubt that, had Washington consulted only his own personal interests and preferences, the choice would have been the same as that he made on behalf of the nation. It is true also that later, when he was seeking to put his affairs in order and to lease all save one of his plantations to English farmers, he was at pains to point out that his estate—the most pleasantly situated of any in the United States and located on one of the finest rivers of the world, he thought—had indeed increased in value by its proximity to the capital. “The federal city … will, I have no doubt,” he wrote, “from the advantages given to it by nature, and its proximity to a rich interior country, and the western territory, become the emporium of the United States.” It must also be conceded that, if any of Washington’s decisions as President bears on its face marks of having been influenced by such personal considerations, this choice of location for the seat of government was surely the one. But this very fact presents the strongest reason for rejecting the inference. For if any should be led to believe that the President had permitted this important decision to be determined on grounds other than the national interest, then Washington’s renown as Cincinnatus incarnate—his unique reputation as an incorruptible leader that extended throughout the western world and even into Siberia—would unquestionably be tarnished. The assertions  of William Maclay, Andrew Ellicott, and others provide proof enough that some harbored the suspicion but dared not voice it in public. It is scarcely credible to suppose that the President was not aware of this risk and that he did not take it into account.
For Washington was painfully cognizant that the eyes of Argus were upon him. He had accepted the presidency despite his “invincible attachment to domestic life” and because he saw the beginning of the new government as a most solemn crisis in which the central question was whether the United States would “survive as an independent Republic, or decline from … fœderal dignity into insignificant and wretched fragments of Empire.” He was also aware that his countrymen expected too much of him and that their extravagant praises could be replaced by “equally extravagant … censures.” But he set out determined to act justly and solely for the public good, regardless of this danger. “I am conscious,” he wrote, “that I fear alone to give any real occasion for obloquy, and that I do not dread to meet with unmerited reproach. And certain I am, whensoever the good of my country requires my reputation to be put in risque; regard for my own fame will not come in competition with an object of so much magnitude.” Viewed in the whole tenor of his presidency, an overwhelming amount of evidence has produced a general concurrence with Jefferson’s estimate that, though Washington might err as other men, he erred with integrity and did not sacrifice the public good in order to maintain his own fame and popularity. Nevertheless, one of the cardinal traits of his character was his profound concern not merely to be disinterested in the conduct of public office but also to maintain the appearance of being so. Once, in a fit of blazing anger before his cabinet, he “defied any man on earth to produce one single act of his since he had been in the government, which was not done on the purest motives.” The challenge was impossible to meet on probative grounds, of course, but the significance of the outburst lay not in his consciousness of purity but in the nature of his response to public obloquy. As his administration wore on and divisive politics emerged, responses of a similar if less vehement nature multiplied—as, for example, when he learned that his levees were reported in Richmond to be conducted with more pomp than at St. James’ palace and that Patrick Henry had refused a place in the Senate because he affected to be “too old to fall into those awkward imitations” of monarchical manners. Washington was indeed so inordinately concerned about the need to sustain his public reputation for impeccable conduct that he was even aware of the danger of exhibiting a seemingly false or “ostentatious disinterestedness.”
Yet this is the precise error, one of a fundamental nature affecting almost every aspect of his administration from its outward etiquette  to its major decisions, into which Washington fell. His glowing letter to Jefferson early in 1789 about the importance of the Potomac connection with the northwest, for example, professed to be nothing more than a continuation of a long series of communications on the subject. In actuality, as Jefferson must have surmised, it was written solely and upon request in order to promote the speculation of Lee and Madison at the Great Falls, though this fact and their names were nowhere mentioned in it. This concealment was intentional and it was done solely in order to avoid any imputation of improper motives. “For I hold it necessary,” Washington explained to Lee, “that one should not only be conscious of the purest intentions; but that one should also have it in his power to demonstrate the disinterestedness of his words and actions at all times, and upon all occasions.” In brief, it was necessary to be able to make the demonstration even if, as in this case, deception as to purpose and means had to be employed. But of the many examples of this trait in Washington’s character no further proof is needed than that offered by his tour of inspection up the Potomac in the autumn of 1790—a journey which, undertaken after the decision had been made, could have served no purpose save that of preserving the appearance of an impartial weighing of all factors affecting the public interest. So powerful was this trait that in this instance Washington encouraged false hopes and expectations among some of his fellow citizens in order to preserve his own posture of incorruptible conduct.
This, far from being the result of venality or of a devious temperament, was an impossible burden under which Washington, showered with the adulation of the world, labored in an earnest effort to meet the standards that the public expected him to meet. Hence the tragedy, as well as one of the principal keys to his conduct in the presidency, lies in this preoccupation with an outward demonstration of purity. For once the shield borne by the popular hero had been or appeared to have been blemished, as was inevitable, many concluded erroneously that the inner integrity did not exist and thus were led at the close of his administration to heap extravagant and unjust obloquy upon him. In the light of this very conspicuous aspect of his character, it is implausible to assume that Washington was not aware of the risk of being charged with having chosen the location of the Federal District because of personal interest and attachment. This was a risk that he faced and accepted.

What powerful reasons, then, prompted the decision which seemed to ignore the wishes of the men on the western waters, which discounted the arguments about the vulnerability of a tidewater location, and which flouted the legislative expression of preference of his own state? The answer to these questions must remain conjectural, since Washington never disclosed the reasons for his choice. It must also include the supposition that, always cautious, deliberate, and thorough in arriving at a conclusion, he weighed all such factors in the scales of the national interest. What could have counterbalanced them? One of the factors most likely to exert a compelling influence over his judgment—the preference stated so explicitly in the Virginia act of cession—evidently was not known to him at the time the decision was made. As for the question of security, Washington seems to have been unduly optimistic about the possibility of providing adequate defenses against a naval assault on a tidewater capital. L’Enfant, for whose talents he had an exaggerated respect, may have led him into this error by suggestions advanced in 1789. He may also have been convinced that a location near such active ports as Georgetown and Alexandria, lying on the main post road of the nation, would accommodate the western settlements quite as readily as an up-river site, besides being more acceptable to the northern and southern states. Since writing his glowing appraisal of the prospects of the site at the Great Falls, he had received encouraging reports that the difficult obstructions to the canal from that place to tidewater would undoubtedly be removed.
By far the most powerful influence affecting his choice, however, appears to have arisen not from strategic or geographical considerations but from the realm of partisan politics. During the preceding three years Washington had been repeatedly alarmed by obstructionist tactics on the part of the Virginia opponents of the new government. Their response in 1788 to the New York circular letter calling for a second federal convention he regarded as a move “to set every thing afloat again.” George Mason’s part in this gave him acute concern. A “respectable Neighbour of mine,” he wrote at this time, “has said, the Constitution cannot be carried into execution, without great amendments.” Washington indeed considered the country to be in danger  of political shipwreck because of such acrimonious partisanship and the intrusion of local feuds and politics into the discussion of this great national question. “A just opinion, that the People when rightly informed will decide in a proper manner, ought certainly to have prevented all intemperate or precipitate proceedings on a subject of so much magnitude,” he wrote, “nor should a regard to common decency have suffered the zealots in the minority to stigmatize the authors of the Constitution as Conspirators and Traitors. … Nor did the outrageous disposition, which some indulged in traducing and villifying the members, seem much calculated to produce concord or accommodation.” The vilification rankled all the more because some of the shafts had come from Mason, his former friend and political ally, and had been more pointedly directed toward Washington than he affected to think. Only in the early weeks of 1789, when Virginia elected a majority of Federalist representatives and when the two senators, Lee and Grayson, professed a willingness to give the new government a fair field, did Washington experience relief from the profound anxiety for the fate of the union that the politics of his native state had induced in him.
But this was only a momentary relief. Washington had scarcely assumed office when he learned that Patrick Henry’s comment about proposed titles for the President and the Vice-President as squinting towards monarchy was “in every mouth and … established him in the general opinion as a true Prophet.” A few months later a further cause for concern arose when a minority of the Virginia Senate, including a nephew of George Mason, declared that the people of Virginia  would never have ratified the Constitution if they had thought it would not be more materially altered than by the twelve amendments that had been proposed by Congress. By the spring of 1790 Washington had even more striking symptoms of the kind of opposition in Virginia that would soon be characterized as “a spirit which must either be killed or will kill the constitution of the United States.” Federal measures, he was informed, had produced a fast-growing “spirit of jealousy which may become dangerous to the Union. … It is represented, that the Northern phalanx is so firmly united, as to bear down all opposition, while Virginia is unsupported, even by those whose interests are similar to hers.” Washington, in reply, warned against “malignant, designing characters, who miss no opportunity of aiming a blow at the Constitution.” There can be little doubt that the characters whom he had in mind were the two principal leaders of the opposition in Virginia, Patrick Henry and George Mason. The latter had so flatly refused the vacancy in the Senate created by the death of William Grayson that Governor Randolph, in a proclamation designating John Walker, pointedly called attention to Mason’s refusal. “I always expected the Gentleman, whose name you have mentioned,” Washington had written about Mason, “would mark his opposition to the new government with consistency. Pride on the one hand, and want of manly candor on the other, will not I am certain let him  acknowledge an error in his opinions respecting it though conviction should flash on his mind as strongly as a ray of light.”
The warnings of multiplying disaffection in Virginia continued to come to the President in the spring and summer of 1790. On the question of assumption, he was told, “there would be as nearly an unanimity of opinion for an opposition, as perhaps could ever be expected on any subject.” The “Catalogue of Public Discontents,” Washington’s friend David Stuart wrote after compiling the list of grievances, “really pains me much, and I believe every friend to the government, to think that there should be so much cause for them; and that a spirit so subversive of the true principles of the Constitution, productive of jealousies alone, and fraught with such high ideas of … power, should have manifested itself at so early a period of the Government. If Mr. Henry has sufficient boldness to aim the blow at it’s existence, which he has threatened, I think he can never meet with more favorable opportunity if the assumption should take place on the principles on which it has been contended for.” Virginia, Washington declared just before he signed the Residence Act, “seems to be more irritable, sour and discontented than … any other State in the Union, except Massachusetts.” Threats of disunion had come from both states over the issue of assumption. On the question of the permanent seat of government—one that Washington had long regarded as “pregnant with difficulty and danger”—the very arguments for a location that would help cement the union betrayed latent fears of disunion. It was at this precise moment when opposition to assumption was at its height in Virginia, with even Henry Lee hinting at separation and talking as if he were in the camp of Henry and Mason, that Washington prepared to make his choice of site for the capital. He had already urged that Virginia dissidents reflect upon a question he deemed of the greatest magnitude—whether, if it were dangerous to live in union with the northern phalanx, it would be less so to live in separation. Yet sectional animosities and opposition to federal measures continued to grow. Now, with the public clamors augmented greatly by the legislative bargaining that had brought the capital to the Potomac, Washington  had at his disposal only the choice of its exact location as a possible means of placating some of the disaffected in his own state.
A choice on tidewater might add to the growing discontent of Henry Lee but, as Washington had reason to know, it could have a very opposite effect on George Mason. Lee, a known advocate of the Constitution and loyal supporter of the President, was genuinely dissatisfied with federal measures, but this was of recent origin and had been privately expressed. He had also directed his animus primarily at the northern states, not at the new system of government. The opposition of George Mason, on the other hand, had begun with the framing of the Constitution and was a matter of continuing public record. It was also, quite obviously, a source of genuine concern to Washington. As between these two Virginia malcontents, there was no doubt that Mason could command the more powerful political arsenal. If he could be won over as the sort of ally he had been during the Revolution, the opposition would be deprived of one of its most persuasive voices.
It is not surprising, therefore, that, soon after being elected, Washington had made friendly gestures toward his former friend. Later, contrary to his firm and oft-repeated rule of making no appointments to office except for merit, he had yielded to Mason’s importunings for patronage. This he did in an obvious effort to placate, for it was no secret among the political leaders of Virginia that, along with his undeniably great abilities as legislator, Mason possessed a shrewd and unabashed talent for improving his own interests through public office and political connections. At this juncture of events, zealously engaged in promoting the mercantile partnership that his son had formed with John Fenwick in Bordeaux, he was urging his former acquaintances in public life to patronize the firm and thus help augment American commercial connections with France. So pronounced was this trait of character that, despite his hostility to the national government and his embittered attitude toward Washington himself, Mason had solicited the appointment of his son’s partner as consul at Bordeaux. Washington, at first non-committal, finally acquiesced when the dissatisfaction  in Virginia continued to mount and when Mason left no doubt in the public mind that he was still in the opposition.
The political nature of this bestowal of patronage is revealed in the hard choice it presented between the competing claims of genuine merit and bald self-interest. “No nomination occasioned more difficulty, nor hung longer suspended than this,” an embarrassed Secretary of State was obliged to report to John Bondfield, who had been displaced by Fenwick in the Bordeaux consulship after long and faithful service to the United States. Jefferson suffered in silence the affecting response from Bondfield, whom he had earlier recommended as well qualified for the office on grounds of service and ability. But to George Mason he was careful to say that the appointment of Fenwick had been made “according to your desire.” To this he added other placatory advances. Amendments to the Constitution that would place the new government on a more republican basis, he wrote in full awareness that he was voicing Mason’s own views, should be sought by “pressing forward with constancy.” As for the assumption issue, he professed to be excluded by his office from intermingling in such legislative matters, but urged the opposition to seek a compromise, adding almost casually that, in general, it was “necessary to give as well as take in a government  like ours.” These carefully calculated observations to one who did not hesitate to ask favors of the government he had declined to serve were made even more pointed when Jefferson insinuated a comment about the vote of the House of Representatives to remove to Baltimore. “Some,” he added, “hope an opening will be given to convert it into a vote of the temporary seat at Philadelphia, and the permanent one at Georgetown.” Long familiar with George Mason’s readiness to identify his own private interests with those of the public, Jefferson also knew that he owned a considerable amount of land in the vicinity of Georgetown. The seemingly casual remark must have been intended to awaken in the mind of the recipient such prospects of personal benefit from the location of the capital as had once stirred the hopes of Henry Lee.
No response, either by letter or by a change of attitude toward the national government, resulted from this bestowal of patronage or from these characteristic hints of the Secretary of State. But in the autumn of 1790 the bait was once more, unmistakably, dangled before Mason’s eyes. Jefferson and Madison, after leaving Mount Vernon, stopped at Gunston Hall for a visit. Jefferson’s prompt report of the ensuing conversation allows little room for doubt that its primary purpose was an attempt at conciliation and that the question of the location of the Federal District was the chief means employed. Mason, perhaps suspecting already that patronage had been given him for such a reason, backed away from the subject whenever it was broached. But the visitors kept returning to it, always keeping their host in doubt as to what the President’s ultimate decision would be. More reticent than usual, Mason yet said enough to make it clear that his decided preference was Georgetown. He also countered the arguments of those who advocated a site above tidewater by suggesting that the high hills surrounding Georgetown made it easily defensible. The whole tenor of his comments indicated a preoccupation with the commercial advantages of such a location. Jefferson’s explicit report, which omitted the name of their host and even that of his residence, proves that the President was cognizant of the object of the visit and suggests that it was the result of a plan that had been concerted when Jefferson and Madison were at Mount Vernon.
George Mason, the only person outside of government whose counsel on the comparative merits of different sites is known to have been solicited, was also the only one who is known to have had the temerity to ask about the decision before the announcement was made. His inquiry was soon answered by the President’s proclamation and he was able to transmit the information to his son at Bordeaux. In doing so he did not allude to the effect of the choice upon the great question of national unity. But he did take pains to define the lines of the Federal  District in detail so as to show that it would include all of his tract of some two thousand acres at the Little Falls. He did not need to point out that it also included his island in the Potomac and his property on the shore opposite Georgetown. His animus toward Alexandria—one of those local feuds and divisions that had deeply troubled Washington because of their effect on great national questions—caused him to derive another sort of satisfaction from the President’s decision:
The Alexandrians, as usual, are very much buoyed up on the occasion and think their fortunes made forever, although it is evident to any cool, impartial, sensible man, that if the inland navigation of Potomac and Shenandoah is effectually completed and the seat of the federal government fixed near the harbor of the Eastern branch, Alexandria must become a deserted village.
No comment escaped him that touched even remotely on the meaning of the decision for the nation.
In another year Mason, watching the development of the Federal City with sanguine expectations, would be urging his son to consult L’Enfant about his land opposite Georgetown whereon the projected Potomac bridge would rest, cautioning him to keep the move secret from the people of Georgetown. Almost at the same time, in a private and confidential letter to Alexander Hamilton, Washington would be reporting that even the sensible and moderate friends of government in Virginia had been alarmed by national policies and that others, “less friendly, perhaps, to the government, and more disposed to arraign the conduct of its officers (among whom may be classed my neighbor and quondam friend Col. M[ason]),” went further and complained of a long train of measures. These, Washington concluded, seemed in the minds of some to point to the most incalculable of all evils—“the breaking of the Union into two, or more parts.” The words that the President thus paraphrased were those of the Secretary of State, but the lengthy catalogue of public measures that had brought the greatest of evils into clear view over the horizon amounted, in sum, to an indictment of that philosophy of government which held that the true bonds of union were the ligaments of self-interest. If, as seems most likely, Washington had been largely influenced in selecting a site for the permanent seat of government in the hope that such ligaments would bind George Mason, his aim, it seems equally clear, was not to win over an individual, much less to decide an important public question on grounds of private interest. It was rather to seek in this exercise  of choice another answer to the central question—whether the United States would survive as an independent nation or “decline … into insignificant and wretched fragments of Empire.”
The choice which fixed the imperial city on the Potomac was evidently that of the President alone. If it was made to placate an avowed dissident with appeals to private motives, it revealed a willingness to employ means—the appeal to self-interest—that were at the root of much of Virginians’ discontent with national measures. Both in the making of the choice and in the means employed, it seems clear, Jefferson filled the role of an acquiescent agent. Had the choice rested with him, he might in this instance have resorted to the principal argument he had employed a few years earlier in advocating the removal of the capital of Virginia to a safer and more central location—that a due regard be paid to the rights of the western people. Washington, of course, was also attentive to such claims. He had long felt that a free and easy commercial intercourse with the westerners was “the best, if not the only cement” that could bind the East and West and that, with interest so linked to policy, only parsimony and contracted views could prevent such a bond from being created. But Jefferson, who also understood the relation of commerce to policy, rested his hope of avoiding the incalculable evil of disunion on other grounds. Seeing the danger arise not from disaffection and opposition but from a philosophy of administration that placed its reliance on interested motives, he might have placed the capital of the rising empire closer to the men on the western waters in whose loyalty to the principles of the Revolution he found the strongest bonds of union. If his role in the decision was merely acquiescent, he could have drawn from his Notes on Virginia the consoling reflection that it was the spirit and manners of the people and not the site of their capital on which the preservation of the republic depended.
